DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 31, 2020; August 14, 2020; August 31, 2020; October 2, 2020; October 30, 2020; December 4, 2020; February 23, 2021; June 3, 2021; and July 22, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim 12 recites the limitation “an electric distribution system” in line 12.  This limitation appears to be referring back to the original recitation of the limitation found in line 5 of claim 12.  Thus, the limitation in line 12 should be changed to “the electric distribution system”.
Claims 13-20 are rejected for inheriting the deficiencies of claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 10, 12 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott et al. 2014/0127935 (called Scott hereinafter and applicant disclosed art).

Regarding independent claim 1, Scott teaches, in Figures 1-3, an electric meter socket (adapter 100 can be considered the electric meter socket since it connects to the meter 106 and to the pre-existing socket 102), comprising: 
at least one first connection path within the electric meter socket configured to form a first electrical connection (Figs. 1-3; voltage connection between the meter and the utility) between a distributed energy resource (DER) meter (meter 106) and line voltage wirings from an electric distribution system (Fig. 1: utility); 
at least one second connection path within the electric meter socket configured to form a second electrical connection (Figs. 1-3; neutral connection between the meter and the utility) between the DER meter and neutral wires of the electric distribution system, a DER device (local electric power generation 
at least one third connection path within the electric meter socket configured to form a third electrical connection (Figs. 1-3; connection between the meter and the local electric power generation system 108) between the DER meter and output voltage wirings of the DER device; and 
a DER connector (Fig. 3; 310 and 315) positioned on a side of the electric meter socket (Fig. 3), wherein the DER connector is configured to receive the output voltage wirings of the DER device to electrically couple the output voltage wirings to the at least one third connection path (para [0043-0044]).

Regarding claim 2, Scott teaches the electric meter socket of claim 1, and further teaches further comprising: at least one fourth connection path within the electric meter socket configured to form a fourth electrical connection (Figs. 1-3; connection between the meter and the loads connected to the main panel) between the DER meter and the load.

Regarding claim 4, Scott teaches the electric meter socket of claim 1, and further teaches further comprising: a controllable electrical disconnect switch (Figs. 6-7; 430) configured to connect and disconnect the DER device from the electric distribution system based on power production or consumption requirements of the electric distribution system and the DER device (para [0059-0060]).

Regarding claim 5, Scott teaches the electric meter socket of claim 4, and further teaches wherein the controllable electrical disconnect switch is configured to connect and disconnect the DER device from the electric distribution system based on a command received over from the DER meter (Fig. 13; para [0069]), to disconnect the DER device from the electric distribution system on an occurrence of an electrical fault, or a combination thereof (para [0069]).

Regarding claim 6, Scott teaches the electric meter socket of claim 1, and further teaches wherein the DER connector is further configured to electrically couple the electric meter socket to the DER device while the DER meter is electrically coupled to the electric meter socket (Figs. 1-3).

Regarding independent claim 7, Scott teaches, in Figures 1-3, a system (Figs. 1-3), comprising: 
an electric meter (meter 106); and 
an electric meter socket (adapter 100 can be considered the electric meter socket since it connects to the meter 106 and to the pre-existing socket 102) configured to mate with the electric meter, wherein the electric meter socket comprises: 
at least one first connection path within the electric meter socket configured to form a first electrical connection (Figs. 1-3; voltage connection between the meter and the utility) between the electric meter and line voltage wirings of an electric distribution system (Fig. 1: utility); 
at least one second connection path within the electric meter socket configured to form a second electrical connection (Figs. 1-3; neutral connection between the meter and the utility) between the electric meter and neutral wires of the electric distribution system, a distributed energy resource (DER) device (local electric power generation system 108), and a load (Fig. 1; devices connected to the main panel 104 which the meter is monitoring the power used by the devices); 
at least one third connection path within the electric meter socket configured to form a third electrical connection (Figs. 1-3; connection between the meter and the local electric power generation system 108) between the electric meter and output voltage wirings of the DER device; and 
a DER connector (Fig. 3; 310 and 315) positioned on a side of the electric meter socket (Fig. 3), wherein the DER connector is configured to receive the output voltage wirings of the DER device to electrically couple the output voltage wirings to the at least one third connection path (para [0043-0044]); and 
a controllable electrical disconnect switch (Figs. 6-7; 430 with multiple switches 431-433) configured to connect and disconnect the DER device from the electric distribution system based on power production or consumption requirements of the electric distribution system and the DER device (para [0059-0060]).

Regarding claim 8, Scott teaches the system of claim 7, and further teaches wherein the electric meter comprises a plurality of voltage measurement devices and a plurality of current measurement devices (Fig. 13; para [0074]), wherein the plurality of voltage measurement devices and current measurement devices are configured to measure electrical characteristics of voltage and current waveforms provided to the load, and wherein the neutral wires provide a reference point for measurement of the voltage waveforms (para [0069-0070]).

Regarding claim 10, Scott teaches the system of claim 8, and further teaches wherein the plurality of current measurement devices comprises a plurality of current transducers (Fig. 13; para [0074]; electrical characteristic sensors), and wherein each of the plurality of current transducers is configured to individually measure current provided by the line voltage wirings of the electric distribution system or the output voltage wirings of the DER device (para [0069-0070]).

Regarding independent claim 12, Scott teaches, in Figures 1-3, a system (Figs. 1-3) for connecting and metering a distributed energy resource (DER) device (local electric power generation system 108), the system comprising: 
an electric meter (meter 106) comprising: 
at least one controllable electrical disconnect switch (Figs. 6-7; 430) configured to connect and disconnect the DER device from an electric distribution system (Fig. 1: utility) based on power production or consumption requirements of the electric distribution system and the DER device (para [0059-0060]); and 
an electric meter socket (adapter 100 can be considered the electric meter socket since it connects to the meter 106 and to the pre-existing socket 102) configured to electrically couple to the electric meter, wherein the electric meter socket comprises: 
at least one first connection path within the electric meter socket configured to form a first electrical connection (Figs. 1-3; voltage connection between the meter and the utility) between the electric meter and line voltage wirings of an electric distribution system (Fig. 1: utility); 

at least one third connection path within the electric meter socket configured to form a third electrical connection (Figs. 1-3; connection between the meter and the local electric power generation system 108) between the electric meter and output voltage wirings of the DER device; and 
at least one fourth connection path within the electric meter socket configured to form a fourth electrical connection (Figs. 1-3; connection between the meter and the loads connected to the main panel) between the electric meter and the load.

Regarding claim 15, Scott teaches the system of claim 12, and further teaches wherein the electric meter socket further comprises: a second controllable electrical disconnect switch (Figs. 6-7; multiple switches 431-433) configured to connect and disconnect the DER device from the electric distribution system based on power production or consumption requirements of the electric distribution system and the DER device (para [0059-0060]).

Regarding claim 16, Scott teaches the system of claim 12, and further teaches wherein the electric meter socket further comprises: a DER connector (Fig. 3; 310 and 315) positioned on a side of the electric meter socket (Fig. 3), wherein the DER connector is configured to receive the output voltage wirings of the DER device to electrically couple the output voltage wirings to the at least one third connection path (para [0043-0044]).

Regarding claim 17, Scott teaches the system of claim 12, and further teaches wherein the electric meter further comprises: a circuit breaker configured to disconnect the DER device from the electric distribution system on an occurrence of an electrical fault (para [0005]; circuit breakers are .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Martin 2008/0266133.

Regarding claim 3, Scott teaches the electric meter socket of claim 1, but fails to teach wherein the at least one first connection path comprises a plurality of first connection paths, and wherein each connection path of the plurality of first connection paths corresponds to line voltage wirings of the electric distribution system with voltages having different electrical phases.
Martin teaches, in Figure 2, wherein the at least one first connection path comprises a plurality of first connection paths (Fig. 2; 70-80), and wherein each connection path of the plurality of first connection paths corresponds to line voltage wirings of the electric distribution system with voltages having different electrical phases (para [0023]).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Scott with the multiphase current and voltage monitoring structure as described by Martin for the purpose of monitoring multiple phases of power entering the meter from an electric utility to make sure proper power is entering the system.

Regarding claim 14, Scott teaches the system of claim 12, but fails to teach wherein the at least one first connection path comprises a first plurality of connection paths, and wherein each of the first 
Martin teaches, in Figure 2, wherein the at least one first connection path comprises a first plurality of connection paths (Fig. 2; 70-80), and wherein each of the first plurality of connection paths corresponds to additional line voltage wirings of the electric distribution system with voltages having different electrical phases (para [0023]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Scott with the multiphase current and voltage monitoring structure as described by Martin for the purpose of monitoring multiple phases of power entering the meter from an electric utility to make sure proper power is entering the system.

Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein the plurality of voltage measurement devices comprises a plurality of voltage transducers, wherein each of the plurality of voltage transducers is configured to individually measure voltage characteristics of one of a plurality of line voltages provided from the electric distribution system or an output voltage provided by the DER device, wherein each of the plurality of line voltages provided from the electric distribution system has a different electrical phase, and wherein measurements of the voltage characteristics are performed between the line voltage wirings of the electric distribution system and the neutral wires.”
Regarding claim 11, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein the controllable electrical disconnect switch comprises a 4-position switch comprising: a first position electrically connecting the electric distribution system, the DER device, and the load; a second position electrically connecting the electric distribution system and the load while the DER device is disconnected; a third position electrically connecting the load and the DER device while the electric distribution system is disconnected; and a fourth position that disconnects the electric distribution system, the DER device, and the load.”
Regarding claim 13, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein the at least one controllable electrical disconnect switch comprises a 4-position switch comprising: a first position electrically connecting the electric distribution system, the DER device, and the load; a second position electrically connecting the electric distribution system and the load while the DER device is disconnected; a third position electrically connecting the load and the DER device while the electric distribution system is disconnected; and a fourth position that disconnects the electric distribution system, the DER device, and the load.”
Regarding claim 18, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein the electric meter further comprises: a plurality of connectors configured to form electrical connections to a first plurality of mating connectors that are configured to interact with the electric meter socket, wherein at least one electrical connection to the first plurality of mating connectors is configured to connect with the at least one second connection path formed with the neutral wires; and a plurality of measurement devices configured to measure electrical characteristics of voltage and current waveforms provided to the electric meter from the electric distribution system and the DER device, wherein the neutral wires provide an electrical reference point for measurement of the voltage waveforms.”
Claims 19-20 are indicated as allowable subject matter for depending on claim 18.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Huff discloses “Device for measurement of multiple configuration two phase power with a single voltage input” (see 2012/0278016)
Carlson discloses “Determining an orientation of metering device in an energy generation system” (see 2016/0131688)
Johnson, Jr. et al. discloses “Connection systems and methods for utility meters” (see 7182632)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867